Citation Nr: 0332104	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  00-13 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to compensation benefits for chronic renal 
failure, heart disease, and a decubitus ulcer under 
38 U.S.C.A. § 1151 (West 1991 & Supp. 1999).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


REMAND

The veteran served on active duty from November 1964 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Los Angeles, California.  The Board previously reviewed the 
matter in May 2001, at which time, it remanded the appeal to 
the RO for further evidentiary development.  Review of the 
record indicates that the requested development has not been 
satisfactorily completed.

The Board directed the RO to review the claims file to ensure 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA), recently enacted on November 9, 2000.  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  Amongst other 
things, the Board requested the RO obtain all inpatient 
records pertaining to care given from December 1997 to 
January 1998, including the discharge summary and any 
pertinent records not yet associated with the file.  In this 
regard, the Board noted the veteran's argument that it is 
Veterans Health Administration policy to maintain log a log 
documenting periodic movement of the paraplegic patients to 
prevent bedsores.  Review of the record reveals a letter to 
the VA medical center requesting additional medical records 
was sent in August 2001.  However, the Board has not been 
able to locate either evidence that the requested records 
have been obtained or of a response that indicates that there 
are no other records.  Whenever the VA has Federal records to 
obtain, the efforts to obtain those records shall continue 
until the records are obtained unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile.  38 U.S.C.A. 
§ 5103A(b)(3).  These records continue to be pertinent to the 
issue on appeal and must be obtained unless there is evidence 
that they do not exist or are unobtainable.

The RO obtained a medical examination pursuant to the remand.  
The purpose of the medical examination and review was to 
determine the status of the claimed disabilities and the 
medical probability that chronic renal failure, heart 
disease, and decubitus ulcer were either caused or aggravated 
the result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the VA in furnishing hospital care, medical, or surgical 
treatment or examination, or the result of an event not 
reasonably foreseeable.  The examiner opined that the 
veteran's skin integrity was not addressed or documented 
while he was in the intensive care ward.  The examiner also 
stated that the veteran's anemia and inability to have a 
blood transfusion, poor nutritional status with albumin 2.3, 
end stage renal disease, and diabetes were all "major 
contributing factors" in the development of the pressure 
ulcer.  The examiner stated, "If pressure ulcers prevention 
in paraplegic patient were followed and addressed especially 
when the ulcer was still small, i.e., stage 1/2, progression 
to stage 4 and infections/sepsis could have been prevented 
and also prevented the prolonged hospitalization.  The 
negligent (sic) in the part of the staff in the intensive 
care unit in pressure ulcer prevention especially in spinal 
cord injury patients may have contributed in the development 
of the pressure ulcer."  While the examiner clearly 
indicated negligence on VA's part, he was unclear on the 
issue of whether the negligence was the proximate cause of 
the veteran's decubitus ulcer.  The opinion acknowledges the 
possibility, not the probability of causation.  As such, the 
medical review is inadequate for purposes of adjudicating the 
veteran's § 1151 claim.  

 In light of the medical opinion, the veteran now contends 
that the sepsis/infections could have aggravated the chronic 
renal failure and heart disorder.  In this regard, the Board 
notes the examiner found that the veteran does not currently 
have a uremic pericarditis with pericardial effusion and 
tamponade disorder and that development of the disorder was 
secondary to end stage renal disease.  Therefore, inasmuch as 
the Board is remanding for a clear opinion on proximate 
cause, the Board will also request that the examiner address 
what, if any, impact the subsequent infections/sepsis had on 
the veteran's chronic renal failure disorder and uremic 
pericarditis with pericardial effusion and tamponade 
disorder.

The examiner indicated physical examination revealed the 
veteran no longer has any decubitus ulcers; however, he made 
no findings as to the presence of any residuals, e.g., scars.  
The examiner also failed to address the question of whether 
the chronic renal failure or aggravation thereof was either 
the result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the VA in furnishing hospital care, medical, or surgical 
treatment or examination, or the result of an event not 
reasonably foreseeable.

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should contact VA Medical 
Center at Long Beach, California, to 
obtain the discharge summary for the 
hospitalization beginning in December 
1997.  In light of the veteran's argument 
referenced herein at page 2, the RO 
should review the records on file to 
determine if they are deficient and if 
so, request additional records that 
specifically document patient movements.

3.  The claims file should then be 
returned to the previous examiner for 
review and medical opinion.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the review.  
After reviewing the claims file, the 
designated physician should respond to 
the following questions:

(i) Is there objective medical evidence 
of a residual disability associated with 
the pressure sore(s)?  The examiner 
should note the objective evidence 
indicating the presence of a current 
disability.

(ii) Whether it is at least as likely as 
not, in terms of medical probability, 
that carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination, proximate caused the 
decubitus ulcer or residuals thereof; 

(iii) Whether it is at least as likely 
as not, in terms of medical probability, 
that carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination, proximate caused the end 
stage renal disease disability or the 
aggravation of this disability secondary 
to sepsis/infections;

(iv) Whether it is at least as likely as 
not, in terms of medical probability, 
that carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination, proximate caused the 
decubitus ulcer or residuals thereof;




The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




